Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 21 - 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai (CN 206025226U).
Regarding claims 18 and 21 - 27, Dai discloses an ultrasonic electronic cigarette comprising an atomizing sheet (Fig. 1, (1), [0038], [0041]); an oil tank (Fig 2, (15), [0038], [0043]) (i.e. upper cover); an oil guide cotton, (Fig 1, (2), [0038], [0044]); wherein the oil guide cotton (2) is communicated with the oil tank (15) and is in contact with the atomization surface of the ultrasonic atomization sheet (1); an  air intake pipe, (Fig 1, (4), [0038], [0046]) communicated to the outside through air inlets 20, 21 of air inlet tube (19); wherein the air intake pipe (4) , upper surface of the atomization sheet (1) and the air outlet groove (Fig 1, (7), [0038],  [0042]), which is formed between the inner wall of an inner sleeve inner sleeve (Fig. 2, (5), [0042]) and the  outer wall of an outer sleeve (Fig. 2, (6), [0042]); first through hole (Fig. 1, (9), [0038], [0042]); outlet air gap ( Fig. 3, (8), [0038], [0042]); and the suction nozzle, (Fig 3, (16), [0038], [0045]) are communicated in sequence (see Figs 1 and 3 below, flow arrows showing direction of air flow); wherein an outlet of the air intake pipe (4)  is opposite to the atomization region of the atomization sheet (1),  lower end cover, (Fig. 2, (24), [0038]; an atomization sheet seat, (Fig. 2, (27), [0038], [0043]); suction nozzle seat, (Fig. 2, (18), [0038], [0046]); connecting pipe (Fig. 2, (25), [0038], [0049]); cup-shaped oil guiding cotton, (Fig. 2, (2), [0038], [0043]); spring, (Fig. 2, (13), [0044]); oil storage cotton, Fig. 2, (11), [0038], [0043]; threaded lower end cap, (Fig. 2, (24), [0038], [0050]); base, (Fig. 2, (26), [0038], [0050]; with electrode ring,  (Fig. 2, (28), [0038], [0050]); insulating ring, (Fig. 2,  (29), [0038], [0050]);  electrode,   (Fig. 2, (28), (29), (30), [0038], [0050]); Suction nozzle - first seal ring, (Fig. 2, (31), [0038], [0051]); and a lower sealing ring, (Fig. 2, (36), [0038], [0051]).  

    PNG
    media_image1.png
    769
    498
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    787
    392
    media_image2.png
    Greyscale

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 206025226U) as applied to claim 18 above, and in view of Xu (CN204653788U).  
Regarding claims 19 and 20, Dai discloses all the claim limitations as set forth above. Additionally, the reference discloses a straight air intake tube (fig. 3).  Dai does not disclose that the inner diameter of the air inlet end of the air intake pipe is greater than the air outlet end of air intake pipe wherein the air intake pipe is a tapered pipe.
  However, Xu teaches a similar atomizer for an electronic cigarette (abstract).   Additionally, the reference teaches an air intake pipe (Fig. 1, (11), [0019]) located in the upper end of a bracket (7); an inner wall of the air intake pipe (11) is connected to an outer wall of the nozzle seat (5); the inner diameter of an air inlet end of the intake pipe (11) is greater than the inner diameter of an outlet end of the air intake pipe (11) and is depicted as a tapered pipe as shown in Fig. 1 below.
		
    PNG
    media_image3.png
    990
    801
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the air inlet tube of Dai with the tapered tube of Xu to increase the incoming air flow velocity to the atomization region of an atomizing sheet thereby improving atomization of the smoke liquid.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dai, as applied to claim 18 above, and further in view of Newberry (US 2017/0189629 A1).
Regarding claim 28, Dai discloses all the claim limitations as set forth above.  Dai does not disclose the blocking portion for blocking large granular smoke.  
However, Newberry teaches a first set of baffles (Fig. 1, (118a, 118b), [0046]) that prevent liquid or large droplets (i.e. large granular smoke) from entering the mouthpiece of an atomizer.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the atomizer of Dai the baffle arrangement of Newberry to prevent large granular liquid beads from entering the user’s mouth thereby improving the taste of the smoke. (See Fig. 1 below).

		
    PNG
    media_image4.png
    448
    474
    media_image4.png
    Greyscale


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Dai, as applied to claim 18 above, and in view of Li et al. (US 2015/0144147 A1).
Regarding claim 29, Dai discloses all the claim limitations as set forth above.  Dai does not disclose a boss on one end of the external surface of the air intake pipe and that the upper end of the spring is in contact with the boss.  
However, Li et al. teaches an electronic cigarette atomizer comprising a flange (Fig. 1, (921), [0011], [0013]) (i.e. boss), located on pushing element (92) that is fixedly connected to the air pipe (80) where one end of the spring (94) abuts against the flange (921) (see Fig. 1 below).


    PNG
    media_image5.png
    974
    1129
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air intake pipe of Dai to include the flange of Li that such that the upper end of the spring of Dai would abut against the flange located on the external surface of the air intake tube to assist with returning to the oil guiding cotton liquid beads condensed on the inner and outer side walls of the air inlet pipe and the spring and thereby preventing the liquid beads from splashing into the user’s mouth and thus improve the smoke taste.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Xu, as applied to claims 19 - 21 above, and further in view of Li et al. (US 2015/0144147 A1). 
Regarding claims 35-37, Dai discloses all the claim limitations as set forth above.  The reference does not disclose a boss on one end of the external surface of the air intake pipe and that the upper end of the spring is in contact with the boss. 
However, Li et al. teaches an electronic cigarette atomizer comprising a flange (Fig. 1, (921), [0011], [0013]) (i.e. boss), located on pushing element (92) that is fixedly connected to the air pipe (80) where one end of the spring (94) abuts against the flange (921) as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air intake pipe of Dai in view of Xu to include the flange of Li such that the upper end of the spring of Dai would abut against the flange located on the external surface of the air intake tube to assist with returning to the oil guiding cotton liquid beads condensed on the inner and outer side walls of the air inlet pipe and the spring and thereby preventing the liquid beads from splashing into the user’s mouth and thus improve the smoke taste.

Allowable Subject Matter
Claims 30-34 are objected to as being dependent upon rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
The prior art does not teach or suggest an ultrasonic electronic cigarette atomizer comprising a mat layer for preventing an atomization cotton from being broken by oscillation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747       
                                                                       


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747